COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JAIME GARCIA,


                            Appellant,

v.

JOSE LUIS RODRIGUEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00021-CV

Appeal from the

County Court at Law No. Six

of El Paso County, Texas

(TC# 2001-3883)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Because the Appellant has not filed a brief or a proper
motion for extension of time and has not responded to our inquiry letter requesting the same, we
dismiss the appeal for want of prosecution.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex. R. App. P. 38.8(a)(1).  In a letter dated May 25, 2007, the Clerk of this Court
notified Appellant of its intent to dismiss the appeal for want of prosecution, as no brief had been
filed and Appellant's motion for extension to file had been denied for failure to pay the filing fee. 
Appellant was also notified that absent a response within ten days of the notice, the issue of
dismissal would be submitted to the Court without further notice.  Subsequently, Appellant tendered
the filing fee for the denied motion for extension of time but did not file a new motion.  The Clerk
of this Court notified Appellant that although his filing fee had been received, the Court would not
withdraw its ten-day letter of intent to dismiss as the Court had not received a proper motion for
extension of time.
	As Appellant has not filed a brief, a motion for extension of time, or a response, we see no
purpose that would be served by failing to dismiss this appeal at this time.  We therefore dismiss the
appeal for want of prosecution.  See Tex. R. App. P.  38.8(a)(1) (authorizing appellate court to
dismiss appeal for want of prosecution where appellant fails to timely file brief); Tex. R. App. P. 
42.3(c) (authorizing appellate court to dismiss appeal where appellant fails to comply with a notice
from the clerk requiring a response or other action within a specified time).

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.